Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.241 Filed 08/26/21 Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


HYBROCO SALES, INC.,                           21-cv-10595-TGB-APP

                  Plaintiff,                           ORDER

      v.                                    GRANTING PLAINTIFF’S
                                             PETITION TO COMPEL
WILLIAM C HEYNE III, et al.,               ARBITRATION (ECF NO. 3)
                  Defendants.              DENYING DEFENDANTS’
                                          MOTION TO DISMISS OR IN
                                              THE ALTERNATIVE
                                          TRANSFER TO THE MIDDLE
                                           DISTRICT OF TENNESSEE
                                                 (ECF NO. 9)

      This action concerns the alleged violations of contractual non-
compete provisions by Defendants William C. Heyne III and William
Adkisson, who were both formerly employed as salesmen for Plaintiff

Hybroco Sales, Inc. ECF No. 1. Presently before the Court are Plaintiff’s
Motion to Compel Arbitration, ECF No. 3, and Defendants’ Motion to
Dismiss or Transfer Plaintiff’s Petition to Compel. ECF No. 9. Plaintiff

alleges that Defendants have violated provisions in their Employment
Agreements that prohibit them from competing in their former territories
and using or disclosing confidential information obtained during the

course of their employment with Plaintiff for a period of nine months
following their termination.

                                     1
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.242 Filed 08/26/21 Page 2 of 14




      These matters are fully briefed, and upon review of the parties
submissions, the Court concludes that oral argument will not help in the

disposition of these matters. The Court will therefore resolve the motions
on the briefs. See E.D. Mich. L.R. § 7.1(f)(2).

      For the reasons that follow, the Court will GRANT Plaintiff’s
Motion to Compel Arbitration and DENY Defendants’ Motion to Dismiss

or Transfer.

                             I.   Background
      Defendants William Heyne III and William Phillip Adkisson are
former salesmen for Plaintiff Hybroco Sales, Inc, which is in the business

of selling industrial fastener products. ECF No. 9, PageID.54; ECF No.
11, PageID.196. Plaintiff has its headquarters in Michigan but maintains
an office in Nashville, Tennessee. ECF No. 9, PageID.57. Defendant

Adkisson had worked for Plaintiff since October 2005. Defendant Heyne
since March 2013. Both worked out of the Nashville office.

      The conditions of Defendants’ employment were outlined in their
respective Employment Agreements, which they both signed. The terms

included various post-employment restrictions. ECF Nos. 11-2, 11-3.
Paragraph 9.1, for instance, requires that for a period of nine months
following termination, Defendants are prohibited “from selling or

soliciting orders for any similar products to any person or entity located
within the territory Defendants serviced for the prior five years.” ECF

                                      2
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.243 Filed 08/26/21 Page 3 of 14




No. 11, PageID.196-97. Paragraph 9.2, which acts as a confidentiality
agreement, prohibits Defendants from “the use or disclosure of any

information related to Defendants’ products, services, pricing policies,
customer lists, vendor, lists, business policies, or any other aspect of its
business.” Id. at PageID.197.

      In addition, Paragraph 15.1, which functions as a mandatory

arbitration clause, requires that “[a]ny controversy or claim arising out
of or relating to this Agreement or the breach thereof” be settled by
arbitration in Detroit, Michigan. Id. The arbitration process is further

subject to the prevailing Rules of the American Arbitration Association.
Id.

      Paragraph 2.2 states that either party “upon two weeks written
notice to the other may terminate” the Employment Agreement. ECF No.

9, PageID.59. Neither of the Employment Agreements, however, contain
a “survival clause,” defining specific provisions that are intended to
survive the contract after it is terminated.

      Defendants’ employment with Plaintiff came to an end. According

to the record, Plaintiff terminated Heyne’s employment on November 30,
2019, and Adkisson resigned on May 29, 2020. Id. Even though
Defendant Adkisson stated that he would continue to work for the two-

week notice period, Plaintiff immediately accepted his termination.



                                     3
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.244 Filed 08/26/21 Page 4 of 14




      Following the Defendants’ termination, Plaintiff alleges that it
learned they were in violation of the non-compete and confidentiality

provisions of their agreements. Id. Specifically, Plaintiff learned that
Defendants were selling competitive products in the same territories
serviced by Defendants while they were working for Plaintiff.

Consequently, Plaintiff sent demand letters to each Defendant on
December 21, 2020. ECF No. 9, PageID.59. These identical letters
notified each Defendant that Plaintiff believed that they were in violation

of Paragraphs 9.1 and 9.2 of their Employment Agreements. Id.

      As a result of these alleged violations, on February 23, 2021,
Plaintiff filed a demand for arbitration with AAA in Detroit. Id. at
PageID.198. Plaintiff seeks $532,045.00 from Defendant Heyne and

$418,870.00 from Defendant Adkisson. Plaintiff alleges that sometime in
early March 2021, Defendants’ counsel communicated to Plaintiff’s
counsel that his clients objected to arbitration on the basis that the

arbitration clause did not survive termination of the Employment
Agreement. Id.

      On March 16, 2021 Plaintiff responded by filing a “petition, motion,
and brief to compel arbitration” with this Court. See ECF No. 1, 3. Seven

hours later, Defendants filed an action in the United States District
Court for the Middle District of Tennessee. In that action, Defendants are
seeking a declaratory judgment opposing the arbitrability of the claims.

                                     4
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.245 Filed 08/26/21 Page 5 of 14




Defendants also claim in the Tennessee lawsuit that Plaintiff underpaid
Defendants’ commissions under the contracts. ECF No. 11, PageID.198.

Defendants seek to dismiss this matter or in the alternative that it be
transferred to the Middle District of Tennessee. ECF No. 9. Plaintiff
meanwhile has filed a motion to transfer the Tennessee case to the

Eastern District of Michigan. Plaintiff seeks to have this Court compel
all issues be arbitrated as required under the Employment Agreements.

      For the reasons set out below, Plaintiff’s petition and motion to
compel arbitration, ECF Nos. 1 and 3 will be granted, and Defendants

motion to dismiss this case for lack of jurisdiction, or in the alternative,
to transfer to the Middle District of Tennessee, ECF No. 9, will be denied.

                          II.   Legal Standard
      Courts in the Sixth Circuit are split on whether a motion to dismiss

based on an arbitration agreement should be brought under Federal Rule
of Civil Procedure12(b)(1) (lack of subject matter jurisdiction) or Rule
12(b)(6) (failure to state a claim). Some courts have found that such

motions should be raised under Rule 12(b)(1). Others have concluded that
they arise under Rule 12(b)(6).

      Whether to proceed under one rule or the other turns on concerns
about, on one hand, whether evidence outside the pleadings is being used

and whether the case should be dismissed with prejudice under Rule
12(b)(6), and, on the other, whether the term “jurisdiction” (as in “lack of

                                     5
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.246 Filed 08/26/21 Page 6 of 14




subject matter jurisdiction”) is being used with precision under Rule
12(b)(1). When analyzing a factual attack to subject matter jurisdiction

under Rule 12(b)(1), a court may consider any evidence properly before
it. See Morrison v. Circuit City Stores, Inc., 70 F. Supp. 2d 815, 819 (S.D.
Ohio 1999). The typical result of a Rule 12(b)(1) dismissal is that no

obstacle prevents a plaintiff from litigating her claims in a different
forum. See Dalton v. Jefferson Smurfit Corp., 979 F. Supp. 1187, 1192
(S.D. Ohio 1997) (“a motion to dismiss premised upon the argument that

a plaintiff’s claim must be submitted to arbitration is properly analyzed
under Rule 12(b)(1)”). A court dismissing a case because of an arbitration
agreement “does not prevent a plaintiff from litigating the merits of his

or her claim…[but] merely transfer the forum in which the litigation on
the merits will occur.” Id. These aspects of how Rule 12(b)(1) functions in
the arbitration context suggest that a motion to dismiss based on an

arbitration agreement falls within the Rule 12(b)(1) rather than with
Rule 12(b)(6).

      But under the Federal Arbitration Act, a court retains authority to
stay a case pending arbitration and then afterward enter judgment on

the award. See 9 U.S.C. §§ 3, 9. Thus, technically, when a court compels
arbitration it still retains jurisdiction over the dispute. And the Sixth
Circuit has cautioned courts to be more precise when analyzing

challenges phrased as attacks on “jurisdiction.” See Primax Recoveries,


                                     6
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.247 Filed 08/26/21 Page 7 of 14




Inc. v. Gunter, 433 F.3d 515, 518-19 (6th Cir. 2006). This aspect of how
Rule 12(b)(1) functions in the arbitration context—dismissing a case for

“lack of subject matter jurisdiction” when the court in fact has and retains
jurisdiction—suggests that a motion to dismiss based on an arbitration
agreement falls within Rule 12(b)(6) rather than within Rule 12(b)(1).

      Here, Defendants bring their motion under Rule 12(b)(1). See ECF

No. 9, PageID.56 (styling their motion to dismiss under Rule 12(b) but
arguing that there is no basis for this Court to exercise jurisdiction).
Plaintiff, for its part, does not argue that the Court should analyze the

motion under Rule 12(b)(6). Instead, Plaintiff responds within the
confines of Rule 12(b)(1). Yet Plaintiff cites Section 4 of the Federal
Arbitration Act, which states that “only a district court in that forum has

jurisdiction to compel arbitration.” ECF No. 11, PageID.203. This
suggests that Plaintiff’s position is that this Court has some limited
jurisdiction under Section 4 to compel the parties to arbitration. In any

event, because the choice of Rules does not affect the outcome of the
Court’s analysis, and because the parties address the questions similarly,
the Court will treat the motion as one to dismiss under Rule 12(b)(1).

      A Rule 12(b)(1) motion attacks a complaint either facially or

factually. United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). A
facial attack challenges the sufficiency of the complaint itself, which
requires a court to take as true all material allegations in the complaint

                                     7
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.248 Filed 08/26/21 Page 8 of 14




and to construe those allegations in the light most favorable to the
plaintiff. Id. at 598. A factual attack, however, challenges the factual

existence of subject matter jurisdiction. A court analyzing a factual
attack therefore need not accept as true the complaint’s factual
allegations, but instead must weigh any evidence properly before it. See

Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990);
Rogers v. Stratton Indus., Inc., 798 F.2d 913, 918 (6th Cir. 1986).

      Defendants argue that this Court is not the appropriate forum to
decide the question of arbitrability. ECF No. 9, PageID.56. That is

because Plaintiff has not established jurisdiction in this Court and also
because Plaintiff lacks standing to bring this action. Id. Defendants also
raise in the alternative that the Court transfer the Petition “to be

consolidated before the Middle District of Tennessee for further
proceedings.” Id. at PageID.56-57. Accordingly, Defendants Rule 12(b)
motion is a factual attack on Plaintiff’s Complaint.

                            III.   Discussion

      Defendants raise three arguments as to why this Court should
avoid enforcing the mandatory arbitration provision under their
respective Employment Agreements. First, Defendants argue that

Plaintiff’s Petition to Compel Arbitration, ECF No. 1, “should be
dismissed because it does not plead, and Plaintiff cannot establish, a
basis for this Court to exercise jurisdiction.” ECF No. 9, PageID.56.

                                     8
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.249 Filed 08/26/21 Page 9 of 14




Second, “Plaintiff lacks standing to seek the relief sought.” Id. Finally,
Defendants raise in the alternative that the Court “transfer the Petition

to be consolidated before the Middle District of Tennessee for further
proceedings.” Id. at PageID.56-57.

      “A written agreement to arbitrate disputes arising out of a
transaction in interstate commerce ‘shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the
revocation of any contract.’” Javitch v. First Union Sec., Inc., 315 F.3d
619, 624 (6th Cir. 2003) (quoting 9 U.S.C. § 2). The Federal Arbitration

Act “is at bottom a policy guaranteeing the enforcement of private
contractual agreements” arising from a “liberal federal policy favoring
arbitration agreements.” Mitsubishi Motors Corp. v. Soler Chrysler-

Plymouth, Inc., 473 U.S. 614, 625 (1985) (quoting Moses H. Cone Mem’l
Hosp. v. Mercury Constr. Corp., 460 U.S. 1 (1983)). Accordingly, “when
asked by a party to compel arbitration under a contract, a federal court

must determine whether the parties have agreed to arbitrate the dispute
at issue.” Great Earth Cos., Inc. v. Simons, 288 F.3d 878, 889 (6th Cir.
2002). When making this determination, there are two important

considerations: the language in the arbitration agreement and the claims
of the lawsuit.

      Here, the language in the arbitration agreement and the claim of
the lawsuit—allegations related to violations of the non-compete

                                     9
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.250 Filed 08/26/21 Page 10 of 14




provision found in Defendants’ employment agreements—weigh in favor
of enforcing the mandatory arbitration provision.

      As a threshold matter, Defendants challenge Plaintiff’s case on the

basis of lack of standing. ECF No. 9, PageID.62-63. Specifically,
Defendants argue that at the time of the filing of the Petition, “[Plaintiff]
had suffered no injury.” Id. Furthermore, Plaintiff filed its Petition

“based on speculation in a discussion with Defendants’ counsel that
Defendants may object to the arbitrability of the dispute.” Id.

      An injury-in-fact for purposes of standing may be established upon
a showing of “an invasion of a legally protected interest which is (a)

concrete and particularized, and (b) actual or imminent, not conjectural
or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).

      Here, the record suggests that Defendants communicated that it
would be challenging the arbitrability of the non-compete and

confidentiality provisions in early March 2021. ECF No. 11, PageID.198.
Defendants’ communication of an intent to repudiate coupled with the
impending deadline for them to answer the Demand for Arbitration—

March 19, 2021—suggests that by March 16, 2021, Plaintiff had a
reasonable belief that it would incur an imminent and concrete injury-in-




                                     10
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.251 Filed 08/26/21 Page 11 of 14




fact in the form of Defendants’ repudiation of the Demand for Arbitration.
Accordingly, Plaintiff has established that it has standing.1

      Defendants next argue that the mandatory arbitration provision is

no longer enforceable because the Employment Agreements do not
feature a survival clause, and the parties “did not agree to the survival of
any provision of either agreement beyond the respective agreement’s

termination date.” ECF No. 9, PageID.58-59. In other words, because
Defendants are no longer employees subject to the Employment
Agreement, disputes in connection with violations of the non-compete

and confidentiality provisions do not fall within the scope of the
mandatory arbitration provision.

      Plaintiff responds that arbitrability “is a question the parties
delegated to the arbitrator.” ECF No. 11, PageID.201. Plaintiff adds that

this Court, rather than the Middle District of Tennessee, has the
exclusive authority to compel the process of arbitration because the
parties have agreed to arbitrate in a forum in this district. Id. at

PageID.203; ECF No. 11-2, PageID.211 (“Any controversy or claim
arising out of or relating to this Agreement or the breach thereof shall be
settled by arbitration in Detroit, Michigan.”). Moreover, the language of


1The elements for standing also consider (a) causal connection between
the injury and the conduct complained of, and (b) that it must be likely
that the injury will be redressed by a favorable decision. The parties,
however, only dispute the element of injury-in-fact.
                                  11
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.252 Filed 08/26/21 Page 12 of 14




the non-compete provision “contemplate continuing obligations post-
termination.” Id. at PageID.202. That is because even though the

Employment Agreements do not feature a survival clause, certain
provisions “prohibit Defendants from competing for nine months and
require Defendants to keep information confidential.” Id.

      In analyzing the questions presented, the Court finds that the

appropriate course of action is to compel the process of arbitration in
accordance with Section 15.1 of the Employment Agreements.
Specifically, the question of arbitrability must be decided by an

arbitrator. The Sixth Circuit in Blanton v. Domino’s Pizza Franchising
ruled that “the incorporation of the AAA Rules provides ‘clear and
unmistakable’     evidence    that   the   parties   agreed    to   arbitrate

‘arbitrability.’” 962 F.3d 842, 846 (6th Cir. 2020). Here, Section 15.1
clearly and unmistakably requires that issues falling within the scope of
arbitration are to be resolved “in accordance with the then prevailing

Rules of the American Arbitration Association.” See ECF No. 11-2,
PageID.211; ECF No. 11-3, PageID.216.

      As to the issue of whether violations of Sections 9.1 and 9.2 are
within the scope of Section 15.1’s mandatory arbitration clause even

during the post-termination period and where there is no survival clause,
the Supreme Court has expressed a presumption in favor of arbitration
under three circumstances. Litton Fin. Printing Div., a Div. of Litton Bus.

                                     12
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.253 Filed 08/26/21 Page 13 of 14




Sys., Inc. v. NLRB, 501 U.S. 190, 205-06 (1991). The presumption in favor
of post-expiration arbitration applies where the dispute has its real

source in the contract. These occur when (1) it involves facts and
occurrences that arose before expiration; (2) an action taken after
expiration infringes a right that accrued or vested under the agreement;

or (3) under normal principles of contract interpretation, the disputed
contractual right survives expiration of the remainder of the agreement.
Id.

      Here, under principles of contract interpretation, the right to

mandatory arbitration survives the post-termination period for a period
of nine months. That is because the plain meaning of Sections 9.1 and 9.2
contemplate that the restrictive covenant goes into effect only after the

termination of the employment relationship. That the parties agreed to
a non-compete period of nine months—after the employment relationship
ends—suggests that the parties had an implicit intent that the restrictive

covenant survive for nine months even without an explicit survival
clause. Otherwise, this provision would be rendered meaningless.
Defendants have also failed to offer any other convincing argument that

the parties did not intend for Section 9 to survive termination.

      Thus, because the claims raised are within the language “[a]ny
controversy or claim arising out of or relating to this Agreement” and the



                                     13
Case 2:21-cv-10595-TGB-APP ECF No. 13, PageID.254 Filed 08/26/21 Page 14 of 14




parties incorporated the AAA Rules, circuit precedent compels this Court
to grant Plaintiff’s Motion to Compel Arbitration

                                 CONCLUSION

      The claims here are subject to the mandatory arbitration clause

found within each Defendants’ Employment Agreement. As such,
Plaintiff’s Petition to Compel Arbitration is GRANTED and Defendants’
Motion to Dismiss, or in the alternative, to Transfer to the Middle District

of Tennessee is DENIED. Furthermore, this action will be STAYED
pending the conclusion of the arbitration process and closed for
administrative purposes. Either party may seek to lift the stay and re-

open the case if necessary to enforce the decision of the arbitrator.

IT IS SO ORDERED.


 Dated: August 26, 2021         s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     14
